Citation Nr: 1707693	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  05-21 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic ulcers of the right foot, to exclude periods of temporary total evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for diabetic ulcers of the left foot, to exclude periods of temporary total evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims seeking increased evaluations in excess of 10 percent for his service-connected diabetic ulcers of the right and left feet.

In a March 2005 rating decision, the RO granted a temporary total rating (TTR) based on surgical or other treatment necessitating convalescence, under the provisions of 38 C.F.R. § 4.30, for diabetic ulcers of the left foot, effective October 26, 2004, returning to a 10 percent rating, effective January 1, 2005. 

In a September 2006 rating decision, issued in March 2007, the RO granted two separate TTRs for convalescence for diabetic ulcers of both feet, effective February 21, 2006, and returning to 10 percent ratings, effective May 1, 2006. 

In a November 2007 rating decision, the RO granted a TTR for convalescence for diabetic ulcers of the left foot, effective May 16, 2007, returning to a 10 percent rating, effective December 1, 2007.  In a February 2008 rating decision, the RO extended the TTR for the left foot through June 30, 2008. 

In a December 2011 rating decision, the RO granted a TTR for convalescence for diabetic ulcers of the left foot, effective October 25, 2011, returning to a 10 percent rating, effective January 1, 2012.  

This matter was last before the Board in August 2012, at which time the Veteran's claims were remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is rated for his service-connected right and left foot ulcers under 38 C.F.R. § 4.118, Diagnostic Code 7826 (vasculitis, primary cutaneous).  In order for the Veteran to qualify for a higher, 30 percent disability rating, the evidence must show that he experienced recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  Alternatively, the Veteran may be rated under the rating criteria pertaining to scars.

The Veteran was last afforded VA examinations in May 2014 to determine the severity of his foot ulcers.  The examiner noted the Veteran's reports of foot ulcers that "come and go."  The examiner found that the Veteran did not have any debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

However, the medical evidence of record calls into question the adequacy of the findings in the May 2014 VA examinations.  Namely, a February 2014 operative report showed that the Veteran underwent a right foot debridement/excision of an ulceration on the second digit.  A March 2014 note from Foot and Ankle Associates of Florida stated that the Veteran was to be on convalescence for the next two months.  The VA examination report did not address this record or state whether the Veteran's recent surgery amounted to a debilitating episode.  In fact, the VA examination report did not state how many, if any, recurrent debilitating episodes the Veteran experienced due to his service-connected diabetic foot ulcers or whether these disabilities required intermittent systemic immunosuppressive therapy for control.  Further, the VA examiner provided no description of any possible scarring related to the Veteran's foot ulcers.

In light of these deficiencies, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected foot ulcers.  The Board notes that the Veteran has undergone a number of surgical procedures related to his feet during the course of the appeal period.  However, it is not entirely clear from a review of the medical evidence whether the Veteran has experienced debilitating episodes due specifically to his service-connected foot ulcers or whether he has ever required systemic immunosuppressive therapy that would warrant higher disability ratings.  On remand, the VA examiner should review the record and specifically note any periods of debilitating episodes due to his foot ulcers, as well as any periods requiring systemic immunosuppressive therapy.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since September 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since February 2012.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected diabetic ulcers of the feet.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment related to the diabetic ulcers of the right and left feet.  The examiner is asked to state the number of recurrent debilitating episodes, if any, that the Veteran has experienced in the past 12-month period due to his foot ulcers, as well as state whether the disabilities have required intermittent systemic immunosuppressive therapy for control.  

The examiner is asked to note the extent that the Veteran's diabetic foot ulcers involve disfigurement, if at all.  Scarring due to his diabetic foot ulcers, if any, should be described in detail, including whether such scars are superficial, unstable or painful.

The VA examiner is also asked to review the record and specifically note any periods of debilitating episodes due to his foot ulcers, as well as any periods requiring systemic immunosuppressive therapy during the period on appeal, which dates from March 31, 2003.

All clinical findings should be described in detail.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If either benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




